

EXHIBIT 10.1


FIRST AMENDMENT TO THE SALES REPRESENTATIVE AGREEMENT


THIS FIRST AMENDMENT TO THE SALES REPRESENTATIVE AGREEMENT dated as of November
12, 2013 (this “Amendment”) between Ilios Inc., a Massachusetts corporation with
its principal office located at 45 First Avenue, Waltham, MA, 02451 and American
DG Energy Inc., a Delaware corporation (“ADG Energy”).


WHEREAS, Ilios and ADG Energy are parties to a Sales Representative Agreement,
dated October 20, 2009 (the “Agreement”);


WHEREAS, Appendix D “Territory” of the Agreement provides that ADG Energy shall
be granted exclusive representation rights to the Ilios Heat Pump Product in the
European Union (EU);


WHEREAS, Ilios and ADG Energy wish to amend the agreement to allow Ilios to
appoint additional representation in the European Union;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:


1.
Appendix D “Territory” of the Agreement is hereby replaced in its entirety to
read as follows:



APPENDIX "D" - TERRITORY
The Representative shall have the right to solicit the sale of all Ilios
products and services set forth in Appendix "A" in the marketing territory of
the New England States including Connecticut, Rhode Island, Massachusetts, New
Hampshire, Vermont and Maine.
For nations of the European Union (EU) ADG Energy shall have the right to
purchase Ilios products directly from Ilios at prices set forth in Appendix “A”
so long as the ADG Energy’s intended use is to retain long-term ownership of the
Ilios product and utilize it for the production and sale of thermal energy
(i.e., ADG Energy/EuroSite Power “On-Site Utility” energy projects). Ilios will
not sell its products to parties for which the intended use is to earn revenue
from metered energy to third parties (i.e., ADG Energy/EuroSite Power “On-Site
Utility” energy projects) other than to ADG Energy. In cases where the ADG
Energy has the opportunity to sell Ilios product to an unaffiliated party in the
EU and where Ilios has no other appointed representation in that specific
region, the ADG Energy may buy/resell the Ilios product as specified under the
terms of this contact. If, however, Ilios has appointed a local exclusive
representative in that specific EU region, ADG Energy will defer to the local
representative for pricing and other specific details for working cooperatively.


IN WITNESS WHEREOF, the parties hereto have caused this Facilities and Support
Services Agreement to be duly executed and delivered by their proper and duly
authorized representatives as of the effective day first above written.


TECOGEN INC.
 
AMERICAN DG ENERGY INC.
 
 
 
 
 
By:
/s/ Bonnie J. Brown
 
By:
/s/ Jesse T. Herrick
Name:
Bonnie J. Brown
 
Name:
Jesse T. Herrick
Title:
Chief Financial Officer
 
Title:
Chief Financial Officer


